Citation Nr: 9936004	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder with 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran had active service from February 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim of 
entitlement to service connection for a back disorder with 
arthritis.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

The Board notes that the RO, in January 1970 and April 1872 
denied the veteran's claim of entitlement to service 
connection for a back injury because he failed to report for 
VA examinations.  Notifications of the decisions were sent to 
the veteran's address of record.  He has now filed a new 
claim.

In his April 1997 substantive appeal, the veteran requested a 
personal hearing, although it was unclear whether he desired 
a hearing before the Hearing Officer at the RO, or before a 
member of the Board at the RO.  In July 1998, the veteran 
clarified that he wanted a personal hearing before the 
Hearing Officer, and such a hearing was held in November 
1998.  The veteran further indicated that, should the Hearing 
Officer deny the claim, the veteran desired a hearing before 
a traveling Member of the Board.  The Hearing Officer denied 
the claim in January 1999, and in March 1999, the RO 
contacted the veteran, asking him if he still wished to have 
a Travel Board hearing.  No response to this letter has been 
received from the veteran.  


FINDING OF FACT

There is no competent evidence of a nexus between any current 
disorder of the back and service.


CONCLUSION OF LAW

The veteran's claim for service connection for back disorder 
with arthritis is not well grounded.  38 U.S.C.A. § 5107. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has submitted private treatment records from the 
Southern Ohio Medical Center, from April 1982 to July 1996, 
private treatment records from June to December 1996, 
submitted in connection with a claim for Social Security 
benefits, a November 1996 report from Ohio Valley Anesthesia 
and Pain Control Services, various private treatment records 
dated from September 1996 to February 1998, and VA 
examination reports dated in April and May 1997.  The newly 
submitted evidence establishes that the veteran currently 
suffers from a back disorder, variously diagnosed as 
lumbosacral strain, back pain, osteoarthritis, and 
degenerative disc disease.  

At his November 1998 personal hearing, the veteran testified 
that he initially injured his back while stationed in 
Germany, that he suffered occasional flare-ups in service, 
and that he then he re-injured his back lifting a truck 
engine while stationed in Vietnam.  He testified that he did 
not report the injury in Germany, and that he did not believe 
there was any record of the injury.  He testified further 
that after the injury with the truck engine, he required bed 
rest and painkillers, he received treatment while on base, X-
rays were taken, and he was put on light duty for two weeks.  
He said that after separation, he worked in a job that would 
not have caused any back injury, but that he sought treatment 
for periodic flare-ups of back pain beginning two months 
after separation.  He said that one of the physicians he saw 
at the time was deceased, and that the other, Dr. Lawyer, no 
longer had any records, but that the veteran would attempt to 
contact him and obtain a statement from him regarding the 
treatment the veteran received shortly after separation from 
service.  

At the hearing, the veteran was notified of the need to 
obtain treatment records showing continuity of treatment for 
his back disorder after service.  The veteran reported that 
he had received an employment physical in 1982 from Acme 
Truck Line and Home of Louisiana.  In November 1998, the 
veteran was asked to submit a more complete address for Acme 
Truck Line.  No response was received from the veteran, 
however.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases, lay evidence); and competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  38 C.F.R. § 3.303(b).  This does 
not mean, however, that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  Id.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." Id.  

If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Service medical records noted that when the veteran received 
a re-enlistment examination in July 1968, there was no 
abnormality of the spine, and the veteran denied a history of 
back trouble of any kind.  In March 1969, the veteran 
received treatment for pain in the back after injuring his 
back lifting a truck engine three days earlier.  The 
impression was muscle strain.  In May 1969, he gave a three 
to four month history of back pain and was diagnosed with 
chronic lumbosacral strain.  X-rays were negative for any 
spinous abnormality.  The veteran's separation examination 
was conducted in April 1969.  He reported a history of 
"arthritis or rheumatism," which the examining physician 
stated consisted of a four month history of no more than 
mild, non-radiating, mid low back pain nearly daily, 
especially in the mornings, rarely lasting more than half an 
hour.  The separation examination report contained a 
diagnosis of chronic lumbosacral muscle strain, mild.  There 
was no diagnosis of arthritis noted in the service medical 
records or in the separation examination report.

Private treatment records from the Southern Ohio Medical 
Center, from April 1982 to July 1996, noted that the veteran 
had X-rays taken in October 1988, and these revealed mild 
disc space narrowing at the L5-S1 level.  X-rays of the spine 
taken in December 1991 were normal.  The earliest post-
service diagnosis of arthritis was in January 1995, while 
lumbosacral strain was first diagnosed after service in July 
1996.  The only other diagnosis of lumbosacral strain was 
made during a May 1997 VA examination.  The remainder of the 
medical records, both private and VA, contained diagnoses of 
degenerative disk disease and osteoarthritis, in addition to 
low back pain.  

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not presented a well 
grounded claim for service connection for either lumbosacral 
strain or arthritis.  As regards lumbosacral strain, the 
Board notes that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is not for application in this case as the Board 
finds that lumbosacral strain noted in service was not a 
chronic disorder.  The regulations governing the award of 
Veteran's Benefits caution against accepting a disorder as 
being a chronic disorder, based on "merely isolated findings 
or a diagnosis including the word 'Chronic.'"  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Id.  

The Board finds that these conditions have not been met in 
the present case.  While the service medical records contain 
the word "chronic," the Board notes that lumbosacral strain 
was only in effect for two months prior to the separation 
examination, which is insufficient to establish chronicity in 
service.  The veteran maintains that he initially injured his 
back in Germany in 1965, that he suffered occasional flare 
ups, and that he re-injured his back in 1969 while lifting a 
heavy truck engine.  There is no medical evidence of any back 
disorder prior to March 1969, however, and an examination 
report dated in July 1968 noted no abnormality of the spine 
and the veteran denied a history of back trouble of any kind.  
Furthermore, in view of the lack of post-service medical 
evidence of the disorder until July 1996, the Board finds 
that lumbosacral strain was not chronic in service.  Nor do 
the provisions of Savage apply since, as noted above, 
continuity of symptomatology has not been demonstrated after 
service. 

Since lumbosacral strain, while present in service, was not 
chronic in service, competent medical evidence of a nexus 
between the in-service disorder and the currently diagnosed 
disorder is necessary to well-ground the veteran's claim.  
The only evidence presented by the veteran that tends to show 
a connection between currently diagnosed lumbosacral strain 
and service are his own statements.  However, as a layperson, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Nor has the veteran presented a well grounded claim regarding 
arthritis.  Service medical records noted no diagnosis of 
arthritis, although the veteran reported a history of 
arthritis in his separation examination report.  Nor is there 
evidence of arthritis within one year of service as mild disk 
space narrowing, by X-ray, was first noted in October 1988, 
and the earliest post-service diagnosis of arthritis was not 
until January 1995.  Furthermore, as with lumbosacral strain, 
there is no competent evidence of a nexus between currently 
diagnosed arthritis, and service.  The only evidence 
presented by the veteran that tends to show a relationship 
between his current arthritis and service are his own 
statements, which, as a layperson, he is not competent to 
provide when discussing medical requiring medical expertise.  
Espiritu, 2 Vet. App. 492.  Given the foregoing, plausible 
claims for service connection for lumbosacral strain and 
arthritis have not been presented.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Consequently, such claims are not well 
grounded and must, therefore, be denied.  38 U.S.C.A. 
§ 5107(a).

Furthermore, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist, which, if obtained would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a back disorder with 
arthritis is denied.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

